--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIRST AMENDMENT
TO THE
O’CHARLEY’S INC. DEFERRED COMPENSATION PLAN




WHEREAS, O’Charley’s Inc. (the “Company”) established the O’Charley’s Inc.
Deferred Compensation Plan (the “Plan”) to provide supplemental retirement
income benefits for a select group of management or highly compensated employees
of the Company, which Plan is effective on or about January 1, 1999;
 
WHEREAS, the Company most recently restated the Plan effective January 1, 2010
on an individually designed plan document and appointed Merrill Lynch Bank &
Trust Co., FSB as record keeper and trustee for the Plan; and
 
WHEREAS, the Company desires to amend the Plan to, among other matters, change
the minimum deferral/withdrawal dates for in-service withdrawals for employees
who become participants in the Plan during their first year of employment with
the Company.
 
NOW, THEREFORE, effective January 1, 2011, except as otherwise provided herein,
the Plan is hereby amended as follows:


1.           Section 1.2(ff) of the Plan is amended to provide as follows:


“(ff)           “Scheduled Withdrawal Date” shall mean the distribution date
elected by the Participant for an in-service withdrawal of all amounts of
Compensation deferred in a given Plan Year, and earnings and losses attributable
thereto, as set forth on the election form for such Plan Year.  A Scheduled
Withdrawal Date can be no earlier than three (3) years from the commencement of
the Plan Year for which the deferral of Compensation is made. Notwithstanding
the foregoing, effective January 1, 2011, the Scheduled Withdrawal Date for an
Eligible Employee who becomes a Participant in the Plan during his or her first
year of employment with Company can be no earlier than four (4) years from the
date that the Participant’s elections (made in accordance with and subject to
the limitations of Section 3.1 hereof) are made during such first year of
employment.”


2.           Section 6.1(b) of the Plan is amended to provide as follows:


“(b)           Distribution With Scheduled Withdrawal Date.  In the case of a
Participant who has elected a Scheduled Withdrawal Date for a distribution while
still in the employ of the Company, such Participant shall receive his or her
Distributable Amount, but only with respect to those deferrals of Compensation
and earnings on such deferrals of Compensation as shall have been elected by the
Participant to be subject to the Scheduled Withdrawal Date in accordance with
Sections 1.2(ff) and 3.1 of the Plan.  A Participant’s Scheduled Withdrawal Date
with respect to Compensation deferred in a given Plan Year can be no earlier
than (i) three (3) years from the commencement of the Plan Year for which the
deferrals of Compensation are made or (ii) effective January 1, 2011, for an
Eligible Employee who becomes a Participant in the Plan during his or her first
year of employment with Company, four (4) years from the date that the
Participant’s elections (made in accordance with and subject to the limitations
of Section 3.1 hereof) are made during such first year of employment.  The
portion of a Participant’s Account balance subject to the Scheduled Withdrawal
Date shall be paid in a lump sum in the designated month of the elected year as
elected by the Participant in the applicable election form.  Notwithstanding the
foregoing, effective January 1, 2010, in the event a Participant incurs a
Separation from Service from the Company prior to his or her Scheduled
Withdrawal Date(s), the portion of the Participant’s Account(s) associated with
such subsequent Scheduled Withdrawal Date(s) which have not occurred prior to
the Participant’s Separation from Service shall be distributed in accordance
with the form of payment elected by the Participant in the applicable initial
election form governing the Compensation deferred for each applicable Plan Year
with regard to each subsequent Scheduled Withdrawal Date in accordance with
Sections 1.2(ff) and 3.1 of the Plan.”


IN WITNESS WHEREOF, O’Charley’s, Inc. has caused this Amendment to the Plan be
executed this 1st day of December, 2010, effective on the dates provided herein.




O’CHARLEY’S, INC.




By: /s/ Lawrence E.
Hyatt                                                                          
Title:
  CFO                                                                          












9347272.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------